Title: From George Washington to Elias Dayton, 12 January 1782
From: Washington, George
To: Dayton, Elias


                  
                     Sir
                     Philada 12th January 1782
                  
                  You will be pleased to furnish a Subalterns Guard upon the order of the Secretary of War, who will give directions to the Officer.  They are intended to collect the prisoners of War in Jersey and conduct them to this place.  I am Sir Yr most obt Servt
                  
                     Go: Washington
                     
                  
               